           Case 1:19-cv-00941-LY Document 2 Filed 11/29/19 Page 1 of 3




Robert E. Barnes
Barnes Law
601 S. Figueroa St., Ste. 4050
Los Angeles, CA 90017
Tel: (310) 510-6211/ Fax: (310) 510-6225
E-mail: robertbarnes@barneslawllp.com

Attorney for Plaintiff
Alex Jones


                               UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF TEXAS


                                              )
ALEX JONES                                    )       Case No. 1:19-cv-00941-LY
                                              )
                                Plaintiff,    )
                                              )       PLAITIFF’S NOTICE OF
                                                      VOLUNTARY DISMISSAL
                         vs.        )
                                    )
BRIANNA WU, ANDREW KIMMEL           )
and THE YOUNG TURKS, LLC,           )
                                    )
                        Defendants. )
                                    )
__________________________________ )


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff hereby

gives notice that the above-captioned action is voluntary dismissed, against the Defendants,

without prejudice. Plaintiff reserves the right to reinstitute claims against Defendants.

       Respectfully submitted on November 29, 2019



                                              By:     /s/ Robert E. Barnes
                                                      ROBERT E. BARNES
                                                      Counsel for Alex Jones
Case 1:19-cv-00941-LY Document 2 Filed 11/29/19 Page 2 of 3




                                 Barnes Law
                                 601 S. Figueroa St., Ste. 4050
                                 Los Angeles, CA 90017
                                 Tel: (310) 510-6211/ Fax: (310) 510-6225
                                 E-mail: robertbarnes@barneslawllp.com




                             2
           Case 1:19-cv-00941-LY Document 2 Filed 11/29/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE


       I, Robert E. Barnes, hereby certify that on this day, a true and correct copy of the

foregoing document was transmitted via the Court’s electronic filing system, which

automatically sends notice and a copy of the filing to all counsel of record.


       DATED this 29th day of November 2019.


                                                             /s/ Robert E. Barnes
                                                             Robert E. Barnes, Esq.




                                                 3
